Exhibit 16.1 Pritchett,Siler&Hardy CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 660SOUTH 200EAST, SUITE 300 SALTLAKECITY,UTAH84111 (801) 328-2727-FAX(801) 328-1123 May 1, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 Ladies and Gentlemen: We have read the statements of Lipidviro Tech, Inc. pertaining to our firm included under Item 4.01 of Form 8-K to be filed on or about May 1, 2014 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C.
